DETAILED ACTION
This action is in reply to papers filed 6/24/2022. Claims 31-47 and 54-59 are pending. 
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200116702A1, Published 4/16/2020. 

Election/Restrictions
Claims 42-47 were previously withdrawn as being drawn to a non-elected invention. This election was made without traverse in the reply filed on 6/24/2022. New claims 54-59 depend on withdrawn claim 42.   Upon reconsideration, the Examiner has withdrawn the Restriction Requirement between Group I and Group II. Accordingly, claims 42-47 and 54-59 are pending and examined herein. 

			                    Withdrawn Rejection (s)
The 35 U.S.C §103(a) rejection of claims 31-41 as being unpatentable over Fishbach, C . (PgPub US20100056390, Publication Date 3/4/2010) in view of Xu et al. (Biotechnol J. 2011 Feb; 6(2): 204–212.), Correa de Sampaio et al. (PLoS One. 2012;7(2):e30753), Olsen et al. (BMC Cancer 2010 10:444),  Zhang et al. (Cancer Res. 2012 Oct 15;72(20):5198-208) and Klopp  et al. (Clin Cancer Res. 2012 Feb 1;18(3):771-82.) are withdrawn in view of the amendments made to the independent claim 31. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-47 and 54-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites, inter alia, “…producing the culture of claim 1…” Claim 1 is canceled. As such, the metes and bounds of claim 42 are unclear. Dependent claims 43-47 and 54-59 are included as they depend on claim 42. 
Clarification is requested. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Note: In the interest of compact prosecution, Examiner has interpreted claim 42 to depend on claim 31. 

Claims 42-47 and 54-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9983195 in view of Li et al. (Stem Cell Res Ther. 2020 Jan 29;11(1):41.). 

Independent claim 31 is drawn to a culture comprising a three-dimensional, engineered, biological breast cancer model and a cell culture media, wherein the breast cancer model comprises: a. breast stromal tissue, comprising human mammary fibroblasts, human endothelial cells, and human mesenchymal stem cells ; and b. breast cancer tumor tissue; comprising breast cancer cells and human endothelial cells, the tumor tissue surrounded on all sides by the stromal tissue to form the three-dimensional, engineered, biological breast cancer model; wherein the cell culture media comprises an adipocyte differentiation signal for differentiation of the human mesenchymal stem cells into human adipocytes, and wherein the human mesenchymal stem cells that are exposed to the adipocyte differentiation signal are capable of differentiating into adipocytes in the culture. Similarly claimed independent claim 36 is drawn to an array of such cultures. 
Rejoined claim 42 is drawn to a method of producing the culture of claim 31, the method comprising, a. preparing a breast stromal bio-ink, comprising: an extrusion compound, human mammary fibroblasts, human endothelial cells, and human mesenchymal stem cells;
b. preparing a breast cancer tumor bio-ink, comprising: an extrusion compound, a breast cancer cell type, and a human endothelial cell type; c. bioprinting the stromal bio-ink and the tumor bio-ink such that the tumor bio-ink is embedded in the stromal bio-ink and in contact with the stromal bio-ink on all sides; and d. maturing the bioprinted bio-inks in a culture comprising cell culture media to remove the extrusion compound and allow the cells to cohere to form a three-dimensional, engineered, biological breast cancer model, wherein the cell culture media comprises an adipocyte differentiation signal for  differentiation of the human mesenchymal stem cells into human adipocytes, and wherein the human mesenchymal stem cells that are exposed to the adipocyte differentiation signal are capable of differentiating into human adipocytes in the culture.
Given that claim 42 is drawn to the process of producing a culture comprising a 3D engineered biological breast cancer model and a cell media (i.e. claim 31) and claim 42 at step d requires, inter alia, the stromal bioink comprising human mesenchymal stem cells to be exposed to the adipocyte differentiation signal; the step of exposing the human mesenchymal stem cells in claim 31 to an adipocyte differentiation signal is being interpreted as an implicit step that has already been performed. That is, the Examiner is interpreting the step of exposure to be necessary to derive the 3D breast cancer model. And because the culture of claim 31 requires the 3D breast cancer model, then it necessarily follows that the mesenchymal stem cells of claim 31 have been exposed to the differentiation signal in claim 31.  
Claim 1 of U.S. Patent ‘195 is drawn to a three-dimensional, engineered, biological tumor model comprising: a. stromal tissue; and b. tumor tissue; the tumor tissue comprising cancer cells, the tumor tissue in contact with the stromal tissue to form the three-dimensional, engineered, biological tumor model, wherein the tumor model does not comprise a perfusable vascular network, does not comprise red blood cells, and lacks innervation and neural tissue; provided that the stromal tissue was bioprinted from a stromal bio-ink comprising human preadipocytes exposed to an adipocyte differentiation media for preadipocytes, and the tumor tissue was bioprinted from a tumor bio-ink. Independent claim 8 is similarly phrased. Independent claims 15 and 23 are drawn to arrays of 3D engineered tumor models. Dependent claims 7, 14, 22 and 30 are drawn to wherein the tumor model is a human breast cancer model.
Although the ‘195 claims recite human preadipocytes are exposed to adipocyte differentiation media and the instant claims recite human mesenchymal stem cells are exposed to an adipocyte differentiation signal in a culture media, use of mesenchymal stem cells in the ‘195 patent would have been prima facie obvious. This is because Li teaches adipocytes arise from mesenchymal stem cells (MSCs) by two steps: MSCs commit to preadipocytes and preadipocytes differentiate into adipocytes (Pg. 1, Col. 1). Thus, use of the mesenchymal stem cells as a precursor to adipocytes would have been prima facie obvious over Li et al.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. If not already provided, Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	
	
 /TITILAYO MOLOYE/ Primary Examiner, Art Unit 1632